9 04s

Order entered October 24, 2012




                                              In The
                                    Court of Ztppeato
                           fifth Misaritt of Mexasi at Medias
                                      No. 05-12-00443-CV

               CLINT SIMON D/B/A SHERLOCK PEST, ET AL., Appellants

                                                V.

                        TUDOR INSURANCE COMPANY, Appellee

                           On Appeal from the 193rd District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-11-13433

                                            ORDER
       The Court has before it appellants' October 19, 2012 motion to extend time to file brief

and appendix. The Court GRANTS the motion and ORDERS that the amended brief tendered

by appellants on October 19, 2012 be timely filed as of today's date.


                                                                                •


                                                       MOLLY F4 CIS
                                                       JUSTICE